Appeal dismissed. In this action at law in the Superior Court, the defendant demurred to the declaration. On June 11, 1943, the plaintiff appealed from this order. G. L. (Ter. Ed.) c. 231, § 96. The case became “ripe for final preparation and printing of the record for the full court” on that day. The plaintiff, however, gave no order foi such preparation until July 9, 1943, more than ten days thereafter. Such order, therefore, was not given within the requirements of G. L. (Ter. Ed.) c. 231, § 135, as last amended by St. 1941, c. 187. The plaintiff’s appeal on July 2, 1943, from an order denying a so called motion that the demurrer be overruled did not extend the time for giving an order for the preparation of papers. The appeal, therefore, must be dismissed.